DETAILED ACTION

This action is in response to Applicants’ amendment received on January 25, 2022.
Claims 1-8 and 17-19 are pending in the application. Claims 9-16 were previously cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa et al. (US PG Pub No. 2003/0050141), hereinafter “Aketa”, in view of B.C. Henderson (US Patent No. 4,596,538), hereinafter “Henderson” and Adam et al. (US PG Pub No. 2013/0260932), hereinafter “Adam”.
Regarding claim 1, Aketa discloses an industrial hybrid engine comprising: an engine body, a cylinder head, an endless rotary band (1b) wound around a drive pulley (13a) of a crankshaft (13) and a motor pulley (7a) of an electric motor (8) for power.
Aketa fails to disclose a first support bracket attached to the engine body, a lower side of the electric motor being attached at a fixed position on the engine body via the first support bracket, a separate, second support bracket supported only by the cylinder head, an upper side of the electric motor being attached at a fixed position on the engine body via the second support bracket, and an individual tension mechanism supported by a first support bracket, the tension mechanism includes a tension pulley, a swing arm pivotally supporting the tension pulley proximate a tip of the swing arm and a tension body configured to energize the swing arm around a shaft center, the tension mechanism being configured to tension the endless rotary band in a direction in which the endless rotary band is stretched.
However, Henderson discloses a first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))) attached to an engine body (Henderson (Fig. 2 (20))), a lower side of the electric motor (Henderson (Fig. 2 (lower side of element 28))) being attached at a fixed position on the engine body via the first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))), a separate, second support bracket (Henderson (Fig. 2 (upper part of element 28, in the vicinity of element 22))) supported only by the cylinder head, an upper side of the electric motor (Henderson (Fig. 2 (upper side of element 28))) being attached at a fixed position on the engine body (Henderson (Fig. 2 (20))) via the second support bracket (Henderson (Fig. 2 (upper part of element 28, in the vicinity of element 22))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Aketa by incorporating the teachings of Henderson in order to attach the electric motor to the engine body in a manner that reduces structural stresses in the engine body.
Adam discloses an individual tension mechanism (Adam (Fig. 2 (1))) supported by a first support bracket, the tension mechanism (Adam (Fig. 2 (1))) that includes a tension pulley (Adam (Fig. 2 (8))), a swing arm (Adam (Fig. 2 (3))) pivotally supporting the tension pulley (Adam (8)) proximate a tip of the swing arm (Adam (3)) and a tension body (Adam (Fig. 2 (in the vicinity of element 5))) configured to energize the swing arm (Adam (3)) around a shaft center (Adam (Fig. 2 (in the vicinity of element 2))), the tension mechanism (Adam (1)) being configured to tension the endless rotary band (Adam (Fig. 4 (54))) in a direction in which the endless rotary band (Adam (54)) is stretched.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Aketa by incorporating the teachings of Adam in order to provide a more robust solution to effectively compensating for longitudinal shifts occurring in portions of the endless drive as a result of a changeover between a tight side and a slack side.
Regarding claim 2, the modified invention of Aketa discloses the industrial hybrid engine according to claim 1, wherein the electric motor (8) is disposed on one side of the first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))) in a direction protruding from the engine body (Henderson (Fig. 2 (20))), and the tension mechanism (7) is disposed on the other side (Fig. 3).
Regarding claim 3, the modified invention of Aketa discloses the industrial hybrid engine according to claim 1, wherein the first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))) is attached to the exhaust manifold disposed side of the engine body (Fig. 3).
Regarding claim 4, the modified invention of Aketa discloses the industrial hybrid engine according to claim 2, wherein the first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))) is attached to the exhaust manifold disposed side of the engine body (Fig. 3).
Regarding claim 5, the modified invention of Aketa discloses the industrial hybrid engine according to claim 1, wherein the first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))) is attached to a transmission case mounted on one end of a cylinder block (Fig. 3; Abstract).
Regarding claim 6, the modified invention of Aketa discloses the industrial hybrid engine according to claim 2, wherein the first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))) is attached to a transmission case mounted on one end of a cylinder block (Fig. 3; Abstract).
Regarding claim 7, the modified invention of Aketa discloses the industrial hybrid engine according to claim 3, wherein the first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))) is attached to a transmission case mounted on one end of a cylinder block (Fig. 3; Abstract).
Regarding claim 8, the modified invention of Aketa discloses the industrial hybrid engine according to claim 4, wherein the first support bracket (Henderson (Fig. 2 (lower part of element 28, in the vicinity of element 26))) is attached to a transmission case mounted on one end of a cylinder block (Fig. 3; Abstract).
Regarding claim 17, the modified invention of Aketa discloses the industrial hybrid engine of claim 1, wherein the tension body (Adam (Fig. 2 (in the vicinity of element 5))) is configured to energize the swing arm (Adam (Fig. 2 (3))) around the shaft center (Adam (Fig. 2 (in the vicinity of element 2))) while supported by the first support bracket (Ford (Fig. 11 (51))).
Regarding claim 18, the modified invention of Aketa discloses the industrial hybrid engine of claim 17, wherein the electric motor (8) and the cylinder head (17) are positioned at an equal height (Fig. 1).

Allowable Subject Matter
Claims 19 is allowed.

Response to Arguments
Applicants’ remarks filed on January 25, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747